DETAILED ACTION
The present application, filed on 12/27/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/27/2019.
Claims 1-4 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“articulated four-link straight line linkage mechanism”
“O-shaped bracket”
“a rear axle”
“an axle”
“tubular housing”
“movable insert”
“hinges”
“two parts” of the short arm
“slot”
“steering arm”
“articulated axle”
Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In Paragraph 0031, "9 - L-shaped arm" should read "9 - T-shaped arm".  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  "on its another side" should read "on its other side".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the housing”, "the rubber-strand torsion member housing", “the conventional front wheel”, “the movable rubber-torsion member insert”, “its side surface”, “the conventionally front steerable wheel”, “its axis”, “its side”, and “its another side”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (ES 2626827), in view of Kramer (US 4,570,739), Doveri (EP 0626307), Matties (US 2017/0050693), and Beylin (US 2019/0009629).
Regarding claim 1, Cervantes discloses {Figures 1-14} a three-wheeled vehicle {20} comprising a frame {20} with articulated four-link straight line linkage mechanism mounted thereon, said mechanism comprising lateral arms {93 + 95} arranged symmetrically about the axis of symmetry of the vehicle, and also one conditionally front wheel {42}, and two conditionally rear wheels {44 + 46}, each having an axis, wherein the articulated four-link straight line linkage mechanism also comprises a linear steering mechanism {32}, a T-shaped arm {51 + 52}, a short central arm {55}, an O-shaped bracket {34 or 36}, a rubber-strand torsion member {96} of the conditionally front wheel, and L-shaped wheel arms {82 + 84} per each of the conditionally rear wheels, which form a rear axle {Abstract} connected to the linear steering mechanism {32} via additional rubber strand torsion members {56 + 57} of the T-shaped linkage arm {51 + 52}, and each rubber strand torsion member {56 + 57 or 96} is made in the form of a tubular housing with a movable insert {51 or 92} located in the housing, two conditionally rear wheels form an axle {26} pivotally attached to the frame {20}, axle torsion member housings {56 + 57} are kinematically connected to the corresponding ends of the T-arm {51 + 52}, the rubber-strand torsion member housing {96} of the conventional front wheel {42} is rigidly attached to the frame {20} and is located perpendicular to the symmetry axis of the vehicle {in 
However, Cervantes does not explicitly disclose one rubber-strand torsion member per each of the conditionally rear wheels, hinges are attached to the ends of the movable rubber-torsion member insert, said hinges being mounted on the corresponding ends of the lateral arms in such a manner to enable their synchronous rotation in horizontal and vertical planes, and the O-shaped bracket having, on its side surface, a slot enabling free rotation of the conventionally front steerable wheel.
Kramer teaches {Figure 6} each rear L-shaped arm has an extension sleeve {70} to rotatably support left and right axle portions on which the left and right wheels {6 +7} are mounted {column 5, lines 22-47}. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the three-wheeled vehicle disclosed by Cervantes to include a rubber-strand torsion member per each of the rear wheels as taught by Kramer in order to further control vehicle stability during extreme conditions.
Doveri teaches {Figures 3-5} hinges {5} are attached to the ends of the movable rubber-torsion member insert {6}, said hinges being mounted on the corresponding ends of the lateral arms {2 + 4} in such a manner to enable their synchronous rotation in horizontal and vertical planes. 

Matties teaches {Figure 17} an O-shaped bracket {401} having, on its side surface, a slot {403} enabling free rotation of the conventionally front steerable wheel around a pivot point {403}. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the three-wheeled vehicle disclosed by Cervantes to include a slot on the side of the O-shaped bracket enabling free rotation of the conventionally front steering wheel in order to optimize vehicle turning performance and stability during extreme conditions.
Moreover, Beylin teaches {Figure 18} that rubber-strand torsion bars may be used interchangeably with other (elastic) coupling elements in order to increase load carrying capacity [0046]. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the vehicle disclosed by Cervantes to include rubber-strand torsion members in place of the rotation-allowing rings {56 + 57}.
Regarding claim 2, Cervantes, as modified, discloses that the rubber strand torsion members {56 + 57} and the L-shaped wheel arms {82 + 84} oriented in one direction form an axle. However, Cervantes does not explicitly disclose that the rubber-strand torsion members of the axle and the wheel arms oriented in one direction form an articulated axle.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the rubber-strand torsion members and the wheel arms of the three-wheeled vehicle as disclosed by Cervantes to form an articulated axle in order to improve the vehicle’s vertical displacement and driving performance during high speed turns.
Regarding claim 3, Cervantes, as modified, discloses {Figure 6, 9} that the rubber-strand torsion members {56 or 57} of the axle and the L-shaped wheel arms {82 + 84} oriented in different directions form a solid axle.  
Regarding claim 4, Cervantes, as modified, discloses {Figures 7-16} that the O-shaped bracket {34 or 36}, the hitch bracket {60 or 66} and the steering arm {32} are all-in-one-piece.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takimoto (US 2020/0102038) teaches a leaning vehicle. Iwamoto (US 2021/0031858) teaches a traveling vehicle. Cornillon (WO 2019/073078) teaches a vehicle with improved running gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616